On September 12, 2001, the defendant was sentenced to twenty-two (22) years in the Montana State Prison, with fifteen (15) years suspended, for the offense of Sexual Assault, a felony.
On February 22, 2002, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present, however his court-appointed counsel, Jon Oldenburg, was not present. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed without counsel present.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued *8to the next meeting of the Board, thus allowing the defendant adequate time to discuss his concerns with Mr. Oldenburg.
Done in open Court this 22nd day of February, 2002.
DATED this 8th day of March, 2002.
Chairman, Hon. David Cybulski, Member, Hon. Marc Buyske and Alt. Member, Hon. Douglas Harkin.